Citation Nr: 9927746	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.

In March 1999, the RO granted an increased evaluation of 20 
percent for the veteran's chronic osteomyelitis of the right 
tibia.  As the veteran has not expressed disagreement with 
either the disability rating or effective date assigned, this 
issue is not presently before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are rated at 
40 percent for traumatic amputation, left lower leg; 30 
percent for the residuals of a gunshot wound (GSW), right 
lower leg, muscle group XI with healed fractures, right tibia 
and fibula; 20 percent for a pleural cavity injury, left, 
residual to a GSW, with tachycardia and retained fragments; 
20 percent for chronic osteomyelitis of the right tibia; and 
0 percent for scars, residual to GSW, left wrist, left 
axilla, left elbow, and right thigh.

2.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment; he is 
not unemployable solely as a result of his service-connected 
disabilities.



CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable for the purpose of entitlement 
to a total rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  See 
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Upon the 
submission of a well-grounded claim, the VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, the veteran has 
been provided with two recent VA examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

The Board notes that in a June 1999 Informal Hearing 
Presentation, the veteran's accredited representative 
contended that the veteran should be provided with a series 
of VA examinations and a VA social and industrial survey to 
assess whether or not his combination of service-connected 
disabilities precludes him from obtaining or maintaining 
substantial gainful employment.  However, the Board notes 
that the veteran was provided with a VA physical examination 
in March 1998, which specifically addressed the current level 
of his service-connected disabilities and whether these 
disabilities render him unable to obtain gainful employment.  
Additionally, after the veteran alleged a worsening of his 
condition during his October 1998 personal hearing, the RO 
provided another VA physical examination in November 1998.  

The Board has reviewed the medical reports of these 
examinations and found them to be more than sufficient for 
helping to resolve the issue at hand.  Although the veteran's 
representative has requested that a series of new 
examinations be provided, the representative has not 
indicated why the veteran's previous examinations were either 
deficient or inadequate for the purposes of this decision.  
The Board believes that a remand of this case for the purpose 
of providing a series of additional VA examinations simply to 
obtain information which has already been provided by the 
veteran's previous examinations, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Factual Background

Service medical records reflect that in March 1945, the 
veteran suffered multiple shrapnel wounds to his lower 
extremities after a mortar shell exploded in his foxhole.  
Service medical records also reflect that the explosion 
caused the mutilation of his left leg, which necessitated 
immediate amputation below the knee.

In December 1946, the RO granted service connection for the 
residuals of the veteran's in-service shrapnel wounds and 
assigned disability evaluations of 40 percent for traumatic 
amputation, left lower leg; 30 percent for severe GSW, right 
lower leg, muscle group XI with healed fractures, right tibia 
and fibula with deformity; 20 percent for a pleural cavity 
injury, left, residual to a GSW, with tachycardia and 
retained fragments; and 0 percent for scars, left wrist, left 
axilla, left elbow, and right thigh.


In February 1949, the RO also granted service connection for 
osteomyelitis, chronic, right tibia and assigned a 20 percent 
disability evaluation.  In a November 1962 rating decision, 
the RO reduced this evaluation to 10 percent after a routine 
VA examination revealed improvement in his condition.

VA outpatient treatment records dated in December 1997 
reflect treatment for pain and swelling due to chronic 
osteomyelitis.  The veteran reported that there had been no 
drainage yet but that his leg felt as it often did right 
before drainage started.

In January 1998, the veteran filed a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities.  The veteran contended that 
his service-connected disabilities render him unable to 
obtain employment.  In his VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the veteran reported that he worked as an 
auditor from 1946 until June 1991, and that he has been 
unemployed since leaving that job.  He also reported that he 
did not leave this job due his service-connected 
disabilities.

In March 1998, the veteran was provided with a VA physical 
examination in order to determine the present severity of his 
service-connected disabilities.  The VA examiner noted a 
history of several leg operations following discharge, the 
last of which was a bone transplant that occurred around 
1960.  The veteran reported that his symptoms were better for 
several years following that surgery but that his 
osteomyelitis eventually began to drain and swell again, and 
was treated with antibiotics.  He reported symptoms of pain, 
weakness, swelling, and abnormal motion in his legs, as well 
as continuous draining due to his osteomyelitis throughout 
the ensuing years following discharge.  He indicated that ten 
or twelve years ago, bone fragments came out of the ulcer 
area of his leg, which made it better for a while, but that 
five or six years ago, he began to experience flare-ups 
again.  The VA examiner noted that his leg was not draining 
on the day of examination.  The veteran also indicated that 
when he was employed, he would continue to work at the bank 
during flare-ups and surgeries.

Upon examination, the VA examiner noted that the veteran did 
not use crutches or a cane, but that he did wear a prosthesis 
on the left leg.  Examination of the right lower extremity 
revealed a well healed, shiny, and somewhat depressed scar 
about 3x2" on the right ankle.  Dorsiflexion and plantar 
flexion were noted to be reduced, and some tenderness was 
found about the ankle.  Another small scar was noted on the 
right posterior thigh, as a result of the veteran's in-
service shrapnel wounds.  Examination of the left leg 
revealed an amputation seven inches below the left knee.  The 
stump was reportedly well healed and nontender with no 
swelling present, and the VA examiner found full range of 
motion in the knee joint.  The VA examiner also noted small 
shrapnel wound scars on the left arm, axilla, and left side 
of the neck.  Another shrapnel wound scar was observed on the 
sternum, and the veteran reported that there is still a shell 
fragment present there.

The VA examiner concluded that during the quiescent phase of 
his osteomyelitis, as was the case at the time of his 
examination, the veteran could probably be gainfully 
employed.  The VA examiner found that he appeared to be well 
fitted with his left below the knee prosthesis, and that he 
was not having any systemic symptoms from the shrapnel wound 
to his chest.  However, the VA examiner added that he did not 
have the results of the veteran's pulmonary function tests, 
which would play a large part in determining his 
employability.  He diagnosed the veteran with a left, below 
the knee stump, well healed, with a functional prosthesis and 
moderate impairment as a result.  He also diagnosed chronic 
right ankle osteomyelitis, in remission; a status-post 
shrapnel wound to the chest/pleural cavity, moderate 
impairment; and a status-post shrapnel wound with fracture of 
the right tibia and fibula, minimal impairment.

In July 1998, the veteran underwent pulmonary function tests.  
A VA examiner interpreted the sporometry findings as 
revealing moderately severe airflow obstruction 
(FEV1/FVC=52%), with a significant response to inhaled 
bronchodilators.

In a July 1998 rating decision, the RO denied entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities.  The veteran subsequently 
filed a timely appeal as to this decision.

In October 1998, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that he has still 
not worked since leaving his job at the bank seven years 
before.  He testified that he has a high school education and 
obtained his auditing job through a training program at the 
bank.  The veteran reported that he has not attempted to 
obtain new employment since retiring from that job in 1991.  
He testified that if he were to apply for an auditing job at 
a bank now, he would have no chance of getting it due to his 
level of education and his disabilities.  The veteran also 
reported that his prosthetic recently broke and he was 
currently trying out a new one.  He indicated that he 
experienced a great deal of swelling and soreness in his left 
leg due to his new prosthetic, and that it would likely take 
several months for him to get used to it.  He testified that 
he was taking aspirin for his disabilities and had not taken 
any medication since he was on antibiotics during his last 
flare-up of osteomyelitis in the Fall of 1997, which 
reportedly cleared it up completely.  He indicated that he 
also experienced swelling due to his osteomyelitis, which 
reportedly comes and goes.  He indicated that he has not had 
a recurrence of his osteomyelitis since his flare-up in the 
Fall of 1997.  In addition to his leg problems, the veteran 
testified that his left shoulder sometimes acted up in the 
wintertime, which resulted in soreness in stiffness.  He also 
testified that he has not been bothered by his pulmonary 
disability, and that otherwise, he could not recall any 
additional problems with his service-connected disabilities.

In November 1998, the veteran was provided with another VA 
examination.  The veteran again reported that his last 
surgery for his service-connected disabilities was around 
1959.  He indicated that the last incident of purulent 
drainage from his osteomyelitis was ten to twelve years ago 
and that since that time, he has had only temporary flare-ups 
for which he has received short courses of antibiotics.  He 
reported that he had not had any flare-ups in the last ten 
months before his examination.  Upon examination of the left 
lower extremity, the VA examiner observed the below the knee 
amputation, and a full thickness skin defect on the left side 
of that leg, which reportedly developed two months before.  
The veteran reported that he was treating this skin thickness 
with over-the-counter gauss.  The VA examiner noted that the 
stump appeared well healed and that the veteran had full 
range of motion in his knees bilaterally.  No palpable or 
significant deficits were found, and no sites of drainage 
were noted other than a loss of skin over the medial proximal 
tibial flare region on the left.  Sensation was noted to be 
intact on the left stump, and the VA examiner noted that his 
prosthesis was not ill fitting.

Upon examination of the right lower extremity, the VA 
examiner observed a 5x4.5 cm. grafted area and a 9-cm.-
anterolateral-shin incision scar that appeared well healed.  
The VA examiner found no evidence of any sequestrum below the 
skin and no evidence of drainage or inflammation on the right 
side.  Sensation was noted to be intact over the right lower 
extremity but some limitation of motion was found in the 
right ankle.

The VA examiner also examined the veteran's left shoulder to 
determine the extent of any injury in that area.  The VA 
examiner observed a small wound over the lateral left 
shoulder area that was nontender, and a 5.5 sm. wound 
transversed at the level of the pectoralis musculature that 
was soft and nontender, with no palpable deficits.  The VA 
examiner concluded that the veteran had no residuals from his 
shrapnel wound to the left shoulder other than scarring, but 
that he did have fairly significant degenerative changes, 
probably in the area of the rotator cuff.  Full range of 
motion was observed, but some subacromial crepitance was 
found in both shoulders.

The VA examiner diagnosed the veteran with a status-post 
below the knee amputation of the left lower extremity and a 
history of chronic myelitis of the right tibia, currently in 
remission.  He also diagnosed multiple right knee surgeries 
for a "trick knee" and a left shoulder shrapnel injury, 
healed, without sequestra.

In a March 1999 Supplemental Statement of the Case, the RO 
continued to deny entitlement to total rating based on 
individual unemployability due to service-connected 
disabilities.  The RO also granted an increased evaluation of 
20 percent for the veteran's service-connected osteomyelitis 
of the right tibia.  The RO determined that a 20 percent 
rating was warranted for an active infection due to the 
veteran's repeated flare-ups.

Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (1998).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(1998). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking a total rating based on individual 
unemployability due to service-connected disabilities.  As 
noted above, the Board cannot consider the veteran's age or 
any non service-connected disabilities in arriving at a 
decision with respect to this issue.

The veteran's service-connected disabilities are rated at 40 
percent for traumatic amputation, left lower leg; 30 percent 
for the residuals of a GSW, right lower leg, muscle group XI 
with healed fractures, right tibia and fibula; 20 percent for 
a pleural cavity injury, left, residual to a GSW, with 
tachycardia and retained fragments; 20 percent for chronic 
osteomyelitis of the right tibia; and 0 percent for scars, 
residual to GSW, left wrist, left axilla, left elbow, and 
right thigh.  

In essence, the appellant contends that his lower extremity 
disabilities are of such severity that they prevent him from 
obtaining in any form of substantially gainful employment.  
The record shows that the veteran worked for the First 
Security Corporation as an auditor from 1946 until 1991, and 
that has been unemployed since he retired from that job.

The veteran's combined disability evaluation is currently at 
70 percent, including his service-connected traumatic 
amputation of the left lower leg, which is rated at 40 
percent, which meets the threshold requirements for 
consideration of unemployability benefits pursuant to 38 
C.F.R. § 4.16(a).  Therefore, the veteran's entitlement to a 
total rating is dependent on whether his service-connected 
disabilities render him unable to maintain substantially 
gainful employment.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a total rating based on individual 
unemployability due to his service-connected disabilities.  
Specifically, the Board does not find that the veteran's 
service-connected disabilities are of sufficient severity as 
to preclude his engaging in all forms of substantially 
gainful employment.

The Board notes that there are no medical opinions of record 
supporting the veteran's contention that he is unable to work 
due to his service-connected disabilities.  Rather, the 
veteran has essentially made two separate arguments in 
support of his claim.  First, the veteran has stated that he 
does not believe that any employer would hire a man with his 
level of education who has the degree of disability that he 
presently has.  Secondly, he apparently contends that even if 
he was to obtain employment, the symptoms from his service-
connected disabilities in the lower extremities render him 
unable to perform effectively at any job.  

Regarding the veteran's first argument, the Board notes that 
the veteran himself has indicated that when he left his job 
in 1991, it was not because of his service-connected 
disabilities.  He has also indicated that since leaving that 
job, he has not applied for or sought any new employment.  
His expressed belief that he would have no chance of getting 
hired by any employer due to his education and disability 
level appears to rest on the veteran's own assumption that 
this is so, rather than on any history of having been turned 
down for work.  Absent any evidence that the veteran has been 
turned down for employment due to his education level and 
service-connected disabilities, the Board finds the veteran's 
unsupported assumptions in this regard to be of little 
probative value.

Regarding the veteran's second argument, he has pointed to 
various symptoms in his lower extremities as the reason he is 
unable to work.  However, the Board can find no competent 
medical evidence demonstrating that the veteran's service-
connected disabilities have worsened to such a degree since 
he left his job as an auditor these now render him unable to 
work.  

The Board finds the most probative evidence in this case to 
be the findings of the March 1998 VA examiner, who 
specifically concluded that the veteran could probably be 
capable of gainful employment.  This conclusion was based 
upon the results of the VA examiner's physical examination, 
which reportedly revealed at worst, only "moderate" 
impairment in the lower extremities due to his service-
connected disabilities.  Specifically, examination of the 
lower extremities reportedly revealed full range of motion in 
both knees, and only nontender and well-healed scars on the 
veteran's legs.  Additionally, the VA examiner also found the 
veteran's below the knee left stump to be well healed and 
assisted with a functional prosthesis.  Although the VA 
examiner noted some tenderness and limitation of motion in 
the right ankle, he found that the veteran's osteomyelitis 
was in remission.

The Board recognizes that the March 1998 VA examiner 
qualified this conclusion as only being during the quiescent 
phases of the veteran's osteomyelitis, but the veteran 
himself has reported several times that throughout the 1990's 
he has suffered only occasional flare-ups of osteomyelitis, 
which have always cleared up after short courses of 
antibiotics.  Further, he reported that his last episode of 
drainage was over ten years ago while he was still working 
full-time.  Although he recently reported during a December 
1997 outpatient examination that his leg felt as it often did 
immediately before drainage started, and he apparently 
expressed some concern that drainage might start again, the 
most recent VA examinations conducted in 1998 could find no 
evidence of drainage.

The Board also recognizes that the March 1998 VA examiner 
indicated that he did not yet have access to the results of 
the veteran's pulmonary function tests, which could play a 
large part in his employability.  However, pulmonary function 
tests dated in July 1998 revealed only moderately severe 
airflow obstruction, and the veteran himself has reported 
that he has not had any pulmonary symptoms.

Thus, the Board places great probative weight on the findings 
of the March 1998 VA examiner, who specifically concluded 
that the veteran was capable of substantial gainful 
employment.  This finding appears consistent with the 
veteran's own reported recent history, which fails to 
demonstrate any significant worsening of his symptoms since 
the time he was employed.  The veteran himself reported 
during his March 1998 VA examination that he was able to 
continue working for over 40 years despite ongoing symptoms 
of pain, weakness, swelling, and abnormal movement in his 
legs, as well as several surgeries and continuous draining 
throughout those years from flare-ups of his osteomyelitis.

The Board notes that the veteran testified during his October 
1998 hearing that he had recently broken his prosthesis and 
was having a difficult time with his new one.  However, the 
veteran himself testified that it was only a matter of 
several months before he would probably become accustomed to 
it, and another VA examination conducted in November 1998 
confirmed that there was no evidence that his prosthesis was 
ill-fitting.

Additionally, the Board notes that the clinical findings of 
the November 1998 VA examiner also confirmed those of the 
March 1998 VA examiner.  Specifically, the November 1998 VA 
examiner also found full range of motion in both knees, with 
no significant or palpable deficits as a result of the 
veteran's stump.  The examiner found only nontender and well-
healed scars from the veteran's shrapnel wounds, and no 
evidence of the osteomyelitis in the right ankle.  The 
November 1998 VA examiner also examined the veteran's 
shoulder, which the examiner specifically concluded was 
suffering from degenerative changes unrelated to the 
veteran's service-connected disabilities.

Therefore, in light of the conclusion of the March 1998 VA 
examiner, which is supported by the veteran's own reported 
history as well as the findings of the November 1998 VA 
examiner, the Board finds that the preponderance of the 
evidence is against the veteran's claim that his service-
connected lower extremity disabilities render him unable to 
obtain or retain substantially gainful employment.  Thus, the 
claim of entitlement to total rating based on individual 
unemployability due to service-connected disabilities is 
denied.

In closing, the Board wishes to note that it is very much 
aware of the great sacrifice the veteran made being severely 
wounded in the service of his country.  The Board is also 
aware that the veteran resulting disabilities have left him 
significantly impaired as a result.  However, the veteran's 
presently assigned 70 percent total disability rating, which 
contemplates significant social and industrial impairment as 
a result of his service-connected disabilities.  As noted 
above, assignment of a total disability rating based on 
individual unemployability due to a service-connected 
disability requires that the record reflect some factor that 
"takes the claimant's case outside the norm" of any other 
veteran rated at the same level.  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The preponderance of competent and 
probative evidence in this case does not demonstrate that the 
veteran's service-connected disabilities render him unable to 
obtain or retain substantially gainful employment.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

